The questions raised by this appeal have their basis solely in matters of fact, and the entire evidence given at the trial has been certified of record. A careful examination of this record discloses evidential support for all the findings of the trial court. There was much contradictory evidence and the defendant-appellant seeks to change the finding in certain vital respects, but these are based almost entirely upon *Page 690 
the testimony of the defendant's truck driver and his helper. They are, for the most part, flatly contradicted by the testimony of witnesses produced by the plaintiffs. It was the right of the trial court to decide what testimony was credible, and the refusal to make the changes requested, was justified. The conclusions reached by the court that the defendant's driver was guilty of negligence and that the plaintiff Chester was free from contributory negligence, are sound and reasonable conclusions from the subordinate facts found, and the claims of the appellant must fail.
   There is no error.